                                                                                 E-FILED
                                                  Thursday, 08 August, 2019 12:08:07 PM
                                                            Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT

                  CENTRAL DISTRICT OF ILLINOIS


EDWARD PATRICK NORRIS,            )
                                  )
                      Plaintiff,  )
                                  )          19-3156
v.                                )
                                  )
ADAMS COUNTY JAIL                 )
ADMINISTRATOR, et al.             )
                                  )
                      Defendants.
                                  )


        MERIT REVIEW AND CASE MANAGEMENT ORDER

      The plaintiff, proceeding pro se, and currently incarcerated at
Lincoln Correctional Center, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted). The court has reviewed the amended complaint and has
also held a merit review hearing in order to give the plaintiff a
chance to personally explain his claims to the court.


                              Page 1 of 5
     Plaintiff alleges that, while he was detained at the Adams
County Jail, the jail had black mold, peeling paint, no air
circulation, vermin, overcrowding, plumbing leaks, and several
other maladies. Plaintiff also alleges that the medical services were
generally inadequate.

      Plaintiff states a Fourteenth Amendment claim for inhumane
conditions of confinement based on the conditions he alleges at the
jail. Plaintiff, however, has not named the jail officials responsible
for these conditions. Accordingly, the Court will serve Chad Downs,
the Adams County Jail Administrator, solely for purposes of
assisting Plaintiff in identifying the responsible jail officials. Donald
v. Cook Cnty. Sheriff’s Dep’t, 95 F.3d 548, 555-56 (7th Cir. 1996)
(Court may name high level administrators as defendants for
purposes of identifying Doe defendants).

      Plaintiff does not state a claim based upon the alleged
inadequate medical care. Plaintiff has not provided any information
regarding the medical conditions from which he may have suffered
or the treatment he received. Plaintiff’s medical claims will be
dismissed without prejudice to amendment. Defendants Adams
County Sheriff, State of Illinois, and Adams County Illinois will be
dismissed as they are not proper defendants under Section 1983.
See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (no vicarious liability
under § 1983); Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71
(1989) (“[N]either a State[,] nor its officials acting in their official
capacities are “persons” under §1983.”). Further, Plaintiff was not
incarcerated within the Illinois Department of Corrections at the
time these events allegedly occurred, and, therefore, this defendant
will be dismissed.

It is therefore ordered:

      1.   Pursuant to its merit review of the Complaint under 28
U.S.C. § 1915A, the court finds that the plaintiff states a
Fourteenth Amendment claim for inhumane conditions of
confinement against John Doe defendants. Any additional claims
shall not be included in the case, except at the court’s discretion on
motion by a party for good cause shown or pursuant to Federal
Rule of Civil Procedure 15.
                              Page 2 of 5
     2.     This case is now in the process of service. The plaintiff is
advised to wait until counsel has appeared for the defendants
before filing any motions, in order to give the defendants notice and
an opportunity to respond to those motions. Motions filed before
defendants' counsel has filed an appearance will generally be denied
as premature. The plaintiff need not submit any evidence to the
court at this time, unless otherwise directed by the court.

     3.    The court will attempt service on the defendants by
mailing each defendant a waiver of service. The defendants have 60
days from the date the waiver is sent to file an answer. If the
defendants have not filed answers or appeared through counsel
within 90 days of the entry of this order, the plaintiff may file a
motion requesting the status of service. After the defendants have
been served, the court will enter an order setting discovery and
dispositive motion deadlines.

      4.   With respect to a defendant who no longer works at the
address provided by the plaintiff, the entity for whom that
defendant worked while at that address shall provide to the clerk
said defendant's current work address, or, if not known, said
defendant's forwarding address. This information shall be used only
for effectuating service. Documentation of forwarding addresses
shall be retained only by the clerk and shall not be maintained in
the public docket nor disclosed by the clerk.

      5.    The defendants shall file an answer within 60 days of the
date the waiver is sent by the clerk. A motion to dismiss is not an
answer. The answer should include all defenses appropriate under
the Federal Rules. The answer and subsequent pleadings shall be
to the issues and claims stated in this opinion. In general, an
answer sets forth the defendants' positions. The court does not rule
on the merits of those positions unless and until a motion is filed by
the defendants. Therefore, no response to the answer is necessary
or will be considered.

      6.   This district uses electronic filing, which means that,
after defense counsel has filed an appearance, defense counsel will
automatically receive electronic notice of any motion or other paper
filed by the plaintiff with the clerk. The plaintiff does not need to
                              Page 3 of 5
mail to defense counsel copies of motions and other papers that the
plaintiff has filed with the clerk. However, this does not apply to
discovery requests and responses. Discovery requests and
responses are not filed with the clerk. The plaintiff must mail his
discovery requests and responses directly to defendants' counsel.
Discovery requests or responses sent to the clerk will be returned
unfiled, unless they are attached to and the subject of a motion to
compel. Discovery does not begin until defense counsel has filed an
appearance and the court has entered a scheduling order, which
will explain the discovery process in more detail.

     7.   Counsel for the defendants is hereby granted leave to
depose the plaintiff at his place of confinement. Counsel for the
defendants shall arrange the time for the deposition.

      8.    The plaintiff shall immediately notify the court, in
writing, of any change in his mailing address and telephone
number. The plaintiff's failure to notify the court of a change in
mailing address or phone number will result in dismissal of this
lawsuit, with prejudice.

      9.   If a defendant fails to sign and return a waiver of service
to the clerk within 30 days after the waiver is sent, the court will
take appropriate steps to effect formal service through the U.S.
Marshals service on that defendant and will require that defendant
to pay the full costs of formal service pursuant to Federal Rule of
Civil Procedure 4(d)(2).

     10. The clerk is directed to enter the standard qualified
protective order pursuant to the Health Insurance Portability and
Accountability Act.

     11. The clerk is directed to modify the docket as follows:
Defendant Adams County Jail Administrator should be Chad
Downs.

     12. The clerk is directed to terminate Adams County Sheriff,
State of Illinois, Adams County Illinois, and the Illinois Department
of Corrections as defendants.


                              Page 4 of 5
    13. The clerk is directed to attempt service on Chad Downs
pursuant to the standard procedures.

      14. Plaintiff’s Motion to Add Plaintiff [9], Motion to Intervene
[10], Motion to Amend Complaint [13], and Motion to Amend
Defendant List [14] are denied. If Plaintiff wants to add claims and
parties, he must file a motion to amend complaint and attach a
proposed amended complaint that contains all allegations against
all parties. Where appropriate, additional plaintiffs may join this
lawsuit; however, each plaintiff will be responsible for a separate
filing fee and each plaintiff will need to sign each pleading.
Unrepresented plaintiffs may not act on each other’s behalf.

      15. Plaintiff’s motion [12] is denied. If Plaintiff wants copies
of any document contained in the record, he must pay the copying
fee of 10 cents per page ($0.10/page) up front.

      16. Plaintiff’s renewed motion for counsel [8] is denied, with
leave to renew. Plaintiff attached exhibits indicating that he made a
reasonable effort to obtain counsel on his own, and, therefore, the
Court finds that he has satisfied the first prong of the analysis. See
Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007). Plaintiff,
however, has personal knowledge of the facts, he has been able to
adequately convey them to the Court in writing, he should be able
to obtain relevant documents via the discovery process, and his
claims do not appear overly complex at this time. Therefore, the
Court finds that Plaintiff is capable of representing himself at this
time.

                Entered this 8th day of August, 2019

                          s/ Harold A. Baker

                       HAROLD A. BAKER
                 UNITED STATES DISTRICT JUDGE




                              Page 5 of 5
